DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Hsu et al. (US PUB. 2019/0172752).
Regarding claim 1, Hsu teaches a method of forming an airgap 180 in a semiconductor structure (see Fig. 9), the method comprising: 

forming a source/drain structure 30(32), wherein the source/drain structure is offset from the second material (58 & 60 and/or 62 & 64) of the spacer structure by at least one other material 34 (Fig. 9); and 
etching the second material from the spacer structure to form the airgap 180, wherein the source/drain structure 30(32) is unexposed to etchant materials during the etching (Para [0029]. Further, see the source/drain structure 30(32) not exposed to etchant material during the etching process that results to the formation of the airgap 180, see Fig. 8-9 and respective text).  
Regarding claim 2, Hsu teaches the method of forming an airgap in a semiconductor structure of claim 1, wherein the spacer structure (38, 58, 60, 62 & 64) is formed proximate a gate structure (e.g. 46, 48 and/or 50) on a semiconductor substrate 12 (Fig. 8-9).
Regarding claim 3, Hsu teaches the method of forming an airgap in a semiconductor structure of claim 2, wherein the source/drain structure 30(32) is formed normal to the gate structure (e.g. 46, 48 and/or 50, Fig. 9).
 Regarding claim 4, Hsu teaches the method of forming an airgap in a semiconductor structure of claim 1, wherein the source/drain structure 30(32) comprises silicon or silicon germanium (Fig. 9).  

Regarding claim 6, Hsu teaches the method of forming an airgap in a semiconductor structure of claim 5, wherein the first material and second material comprise one or more of silicon nitride, silicon carbonitride, silicon oxycarbide, silicon oxycarbonitride, silicon oxide, a metal oxide, or a metal nitride (Para [0016 & 0032]).  
Regarding claim 7, Hsu teaches the method of forming an airgap in a semiconductor structure of claim 1, wherein forming the spacer structure comprises: forming a first spacer layer 38 including the first material adjacent a gate structure (e.g. 46, 48 and/or 50), wherein the first spacer layer 38 at least partially covers fins (portions of the substrate between the source/drain regions) intersecting the gate structure; and forming a second spacer layer 40 including the second material adjacent the first spacer layer 38 (Fig. 8-9).  
Regarding claim 8, Hsu teaches the method of forming an airgap in a semiconductor structure of claim 7, further comprising forming a third spacer layer (e.g. 28, 36 or one of the other 38 on the opposite side of the gate) adjacent the second spacer layer (Fig. 9).  
Regarding claim 9, Hsu teaches the method of forming an airgap in a semiconductor structure of claim 8, wherein the third spacer layer is the same material as the first spacer layer (Fig. 8-9 and respective texts).
Allowable Subject Matter
Claims 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 21-29 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 21, the prior art of record fails to teach or suggest, a method of forming an airgap in a semiconductor structure, the method comprising: forming a spacer structure including a first spacer layer of a first material and a second spacer layer of a second material different from the first material; etching the first spacer layer and the second spacer layer to expose fins intersecting a gate structure; forming a source/drain structure, wherein the source/drain structure is offset from the second material of the spacer structure by at least one other material; and Page 5 of 10Appl. No. 16/277,104etching the second material from the spacer structure to form the airgap, wherein the source/drain structure is unexposed to etchant materials during the etching.
Claims 22-25 are allowed as being directly or indirectly dependent of the allowed independent base claim 21.

With respect to claim 26, the prior art of record fails to teach or suggest, a method of forming an airgap in a semiconductor structure, the method comprising: forming a first spacer layer of a spacer structure including a first material adjacent a gate structure, wherein the first spacer layer at least partially covers fins intersecting the 
Claims 27-29 are allowed as being directly or indirectly dependent of the allowed independent base claim 26.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOR KARIMY whose telephone number is (571)272-9006.  The examiner can normally be reached on Monday - Friday: 8:30 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOR KARIMY/           Primary Examiner, Art Unit 2894